DETAILED ACTION
This office action is in response to the communication received on 04/05/2021 concerning application no. 15/728,475 filed on 10/09/2017.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of group I, claims 1 – 26, in the reply filed on 04/05/2021 is acknowledged.  The traversal is on the ground(s) that claim 27 was amended to incorporate the limitations from claim 1.  This is found persuasive.  The restriction requirement between groups I and II is withdrawn.
Applicant’s election without traverse of species A (Fig. 3A) in the reply filed on 04/05/2021 is acknowledged.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/19/2017 and 12/22/2017 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities: On page 12, line 13, the phrase “trigger symptoms of motion thickness” appears incorrect (emphasis added).  
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are: “a structure for” and “securing mechanism configured to” in claim 1.  Claim 2 is seen to recite sufficient structure to preclude interpretation of it and dependents under 35 USC 112(f) for the “structure for” limitations and claim 3 is seen to recite sufficient structure to preclude interpretation of it and dependents under 35 USC 112(f) for the “securing mechanism configured to” limitations.
Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 3, 9 and 11 – 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fowler et al. (US 2015/0297315, herein Fowler).
With regard to claim 1, Fowler discloses an apparatus for use in a medical procedure, comprising: a structure, 1 & 2, for coupling to a patient, device is for attachment to the patient’s head or skull; a plurality of reflective markers, 3, coupled to the structure, 1, wherein the reflective markers, 3, are configured to reflect non-visible light, infrared or ultraviolet; and a securing mechanism, adhesive material or screw, configured to secure the structure, 1 & 2, relative to the patient (Figs. 1 – 7; [0002, 0011, 0021, 0024, 0052, 0057]).
	Regarding claim 2, Fowler discloses wherein the structure, 1 & 2, comprises a frame, 1, and a first base, 2, coupled to the frame, 1 (Figs. 1, 4, 6, 7).
claim 3, Fowler discloses wherein the securing mechanism comprise a first adhesive for attachment to the patient [0021, 0024, 0052, 0057].
	Regarding claim 9, Fowler discloses wherein the first base is rotatably coupled to the frame [0055].
With regard to claim 11, Fowler discloses wherein the first base, 2, is configured to detachably couple to the frame, 1 (Abstract; Figs. 1 – 5; [0007 – 0009]).
Regarding claim 12, Fowler discloses wherein the first base, 2, is configured to detachably couple to the frame, 1, via a snap-connector, interface may be said to allow a so-called “snap-fit” (Figs. 1 – 5; [0010]).
With regard to claim 13, Fowler discloses wherein the structure, 1 & 2, is configured for coupling to a head of the patient [0011, 0052, 0057].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 2, 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Dekel et al. (US 2013/0322719, herein Dekel) in view of Fowler et al. (US 2015/0297315, herein Fowler).
Regarding claim(s) 1 & 2, Dekel discloses an apparatus for use in a medical procedure, comprising: a structure, 300 or 480, for coupling to a patient, device is used with any part of the human head; a plurality of reflective markers, 330, 340, 350, coupled to the structure, 300, wherein the reflective markers, 330, 340, 350 or 430, 440, 450, are configured to reflect light; ear loops or straps 360, 370 or 460 and left ear loop, configured to secure the structure, 300 or 480, relative to the patient, wherein the structure comprises a frame, 320 or 420, and a first base, 310 or 410, coupled to the frame (Figs. 3 & 4; [0120, 0139]), but fails to disclose that the reflected light is non-visible,.
Fowler teaches use of reflective markers, 3, on a structure, 1 & 2, wherein the reflective markers, 3, are configured to reflect non-visible light, infrared, ultraviolet (Figs. 1 – 7; [0002]).
A person of ordinary skill in the art, upon reading the reference, would have recognized the desirability of having the markers reflect non-visible light.  Thus, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Dekel to include having the markers reflect non-visible light as taught by Fowler, since use of non-visible light minimizes discomfort of subjects being inspected.
With regard to claim 4, Dekel in view of Fowler discloses a nose piece, portions of 310 or 410 adjacent marker 350 or 450, coupled to the frame (Dekel: Figs. 3 & 4; [0120, 0128]).
Regarding claim 5, Dekel in view of Fowler discloses wherein the nose piece, portions of 310 or 410 adjacent marker 350 or 450 (Dekel: Fig. 3; [0120, 0128]), comprises an adhesive for attachment to the patient (Fowler: [0021, 0024, 0052]).  Fowler also discloses the equivalency between a number of fixation means [0021].
With regard to claim 7, 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to use four trackable markers, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges by routine experimentation involves only routine skill in the art and the addition of an additional marker would yield the predictable result of providing for increased accuracy and tracking robustness.
Regarding claim 8, Dekel in view of Fowler discloses a second base, portions of 310 or 410 adjacent marker 330 & 340 or 430 & 440 (Dekel: Fig. 3; [0120, 0128]), having a second adhesive for attachment to the patient (Fowler: [0021, 0024, 0052]), wherein the second base is coupled to the frame (Dekel: Fig. 3; [0120, 0128]).  Fowler also discloses the equivalency between a number of fixation means [0021].
With regard to claim 17, Dekel in view of Fowler disclose wherein the structure is configured for coupling to a skin above an ear of the patient (Dekel: Fig. 4).  The upper portion of 410 is coupled above an ear of the patient.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Fowler et al. (US 2015/0297315, herein Fowler) in view of Scherch et al. (US 2006/0122502, herein Scherch).
Regarding claim 6, Fowler fails to disclose wherein the frame comprises a laser alignment mark.
Scherch teaches wherein the frame, trackable laser alignment body, comprises a laser alignment mark, isocenter mark
A person of ordinary skill in the art, upon reading the reference, would have recognized the desirability of the frame comprising a laser alignment mark.  Thus, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Fowler to include the frame comprising a laser alignment mark as taught by Scherch, since such an alignment mark can aid in determining the origin of an isocenter coordinate system.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Fowler et al. (US 2015/0297315, herein Fowler) in view of Dominguez et al. (US 2002/0042619, herein Dominguez).
With regard to claim 10, Fowler fails to disclose wherein the first base is rotatably coupled to the frame via a ball and socket connector.
	Dominguez teaches wherein the first base, any of 18a-18c, is rotatably coupled to the frame, 12, via a ball and socket connector (Fig. 1; [0024 – 0025]).
A person of ordinary skill in the art, upon reading the reference, would have recognized the desirability of the first base being rotatably coupled to the frame via a ball and socket connector.  Thus, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Fowler to include the first base being rotatably coupled to the frame via a ball and socket connector as taught by Dominguez, since this will enable to the device to accommodate a particular patient’s head shape.

Claim(s) 24 and 27 – 33 are rejected under 35 U.S.C. 103 as being unpatentable over Fowler et al. (US 2015/0297315, herein Fowler) in view of Yang et al. (US 2017/0079724).
Regarding claim 24, Fowler discloses one or more cameras for viewing the plurality of reflective markers [0002], but fails to disclose one or more light sources for providing structured light for surface scanning.
	Yang teaches one or more light sources, 330 or 350, for providing structured light for surface scanning (Figs. 10 & 11; [0005, 0133 – 0136]).
A person of ordinary skill in the art, upon reading the reference, would have recognized the desirability of one or more light sources for providing structured light for surface scanning.  Thus, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Fowler to include one or more light sources for providing structured light for surface scanning as taught by Yang, since, along with advances in digital light processing, this would enable one to perform continuous or snapshot high-speed surface topology imaging of anatomical targets during medical procedures.
With regard to claim 27, Fowler discloses the apparatus of claim 1 (see above) and Yang discloses a system comprising a device, the device comprising: a first light source, 330 or 430, configured to project a first structured light onto an object, wherein the first structured light is non-visible, wherein the object comprises at least one of the reflective markers or a part of the patient, region of interest; a first camera, one of 320 or 420 or one of 340 or 440, configured to obtain a first image of the first structured light as projected onto the object; a second camera, other of 320 or 420 or other of 340 or 440, configured to obtain a second image of the first structured light as projected onto the object; and a processing unit, 31, configured to process 
Regarding claim 28, Fowler in view of Yang discloses a first time-of-flight camera, one of 320 or 420 or one of 340 or 440, configured to obtain a first depth image of the object, topology data (Yang: Figs. 10 & 11; [0077]).  A laser range finder is considered to inherently rely on time-of-flight technology.
Alternatively, if it can be argued that Yang does not explicitly disclose a first time-of-flight camera configured to obtain a first depth image of the object, Yang’s disclosure of equivalence between the time-of-flight cameras based laser range finders and structured light as suitably equivalent devices to determine surface topology in an optical fashion is noted [0077].  One of ordinary skill in the art would have found it obvious to rely on any of the disclosed equivalent optical surface topology detection finders, as relying on an established technology for such detection would facilitate advancements in surface topology detection in quicker, cheaper and more efficient manner.
With regard to claim 29, Fowler in view of Yang discloses a second time-of-flight camera, one of 320 or 420 or one of 340 or 440, configured to obtain a second depth image of the object, topology data (Yang: Figs. 10 & 11; [0077]). A laser range finder is considered to inherently rely on time-of-flight technology.
Alternatively, if it can be argued that Yang does not explicitly disclose a second time-of-flight camera configured to obtain a second depth image of the object, Yang’s disclosure of 
	Regarding claim 30, Fowler in view of Yang discloses a frame, 400, wherein the first light source, 430, the first camera, one of 420, and the second camera, other of 420, are coupled to the frame (Yang: Figs. 14A – 14C; [0154]).
	With regard to claim 31, the phrase “wherein the first camera is moveably mounted to the frame, and the second camera is moveably mounted to the frame” is considered a statement of intended use. The cameras as disclosed by Yang are considered capable of moving as claimed.
	Regarding claim 32, Fowler in view of Yang discloses wherein the processing unit, 31, is configured to perform imaging processing based on input from the first camera and the second camera for patient setup, patient monitoring, device monitoring, collision prevention, respiratory motion control, or any combination of the foregoing (Yang: Fig. 4; [0079, 0138, 0139, 0153]).
	With regard to claim 33, Fowler in view of Yang discloses wherein the processing unit, 31, is configured to determine a surface, topology, based on input from the first camera and the second camera (Fig. 4; [0081, 0082]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 6,770,082 is cited as the later publication of US 2002/0042619.  US 7,729,472 is cited as the later publication of US 2006/012250.  US 9,125,624 is cited as the later publication of US 2013/0322719.  US 10,548,672 is cited as the later publication of US 2017/0079724.  Olesen et al. “Motion Tracking for Medical Imaging: A Nonvisible Structured Light Tracking Approach” is cited as directed to motion tracking using nonvisible light but does not rely on markers to achieve motion tracking.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUTHER G BEHRINGER whose telephone number is (469)295-9086.  The examiner can normally be reached on M-F 8 - 5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571) 272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

/LUTHER BEHRINGER/Primary Examiner, Art Unit 3793